Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 10, and 12, Choi (US Pub No.: 2018/0055711), Siegler (US Pub No.: 2010/0262044), Sankai (US Pub No.: 2010/0121232) and a new references of Hubbard (US Patent No.: 6,360,597) and Burke (US Patent No.: 5,821,633) are seen as the best references to teach the independent claims.  However, Choi, Siegler, and Sankai were not seen to teach a control system implementing a negative feedback loop, in which the force applied by the actuator is based on a weighted sum of measurements from the sensors.”  With respect to the weighted sum of measurements, Choi is not seen to explicitly disclose a weighting of the signals obtained from the plurality of sensors therein.  This argument was presented in the applicant’s remarks from 10/29/2020.  From here, Hubbard and Burke (which was cited within Hubbard) are seen to teach a weighting of signals sensed from a foot that are indicative of gait (in the abstract of Hubbard).  However, in order to integrate the teachings of Hubbard into the combination of Choi, Siegler, and Sankai, an appropriate motivation to render said combination as obvious is required.  However, when going through Hubbard (as well as Burke that is cited within Hubbard), a sufficient motivation was not found to justify incorporating the signal weighting into the devices of Choi.  As such, claims 1, 10, and 12 as well as the claims that depend on these claims are seen as being allowable over prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                            
/SUBA GANESAN/Primary Examiner, Art Unit 3774